Citation Nr: 0814788	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  05-37 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for a major depressive 
disorder, currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel





INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1971.  The veteran also served for periods in the 
United States Army National Guard.  

This appeal arises from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  


FINDING OF FACT

The veteran's service-connected major depression produces 
symptoms of such severity that it the causes total 
occupational impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for major depression 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board of Veterans' Appeals (Board) has resolved the claim 
favorably, there can be no prejudice due to any defect 
associated with VA compliance with the duties to notify or to 
assist the veteran.  


Increased Rating for Major Depression

Relevant Regulations.  The Schedule for Rating Disabilities 
provides the following criteria for evaluating disability due 
to major depressive disorder.  The criteria are found at 
38 C.F.R. § 4.130, Diagnostic Code 9434 (2007) and read as 
follows:  

Total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name is 
rated as 100 percent disabling.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships is rated as 70 percent disabling.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is rated as 50 percent disabling.  

Factual Background and Analysis.  The evidence demonstrates 
the veteran's service-connected major depression is of such 
severity that he is unable to work.  The veteran has been 
unemployed for a number of years.  The Social Security 
Administration (SSA) awarded the veteran disability benefits 
in May 1999 based on a primary diagnosis of major depression 
and a secondary diagnosis of degenerative disc disease of the 
cervical and lumbar spines.  Although the Board is cognizant 
that the criteria for awarding SSA disability benefits and VA 
compensation are governed by different and distinct 
regulations, an SSA decision is "pertinent" to a 
determination of appellant's ability to engage in 
substantially gainful employment.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992); see Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).  

A Disability Determination Program of December 1994 on which 
the award was based includes a psychiatric evaluation which 
found the veteran's psychiatric symptoms made the veteran 
unable to engage in any kind of self-sustaining work 
activity.  

In March 2003, after examining the veteran a VA psychiatrist 
diagnosed a severe recurrent major depressive disorder 
without psychotic features.  A Global Assessment of 
Functioning (GAF) score of 50 was assigned.  The VA 
psychiatrist stated that the veteran had serious symptoms and 
serious difficulties in social and occupational functioning 
which met the definition of a 50.  

GAF Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].

A January 2005, VA mental disorders examination again 
includes an GAF of 55/50.  Although the veteran has not 
exhibited the symptoms listed in the criteria for a 100 
percent rating he has demonstrated an inability to work due 
to his psychiatric symptoms.  

In the case of Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
the Court addressed the issue of the criteria for rating 
disability due to mental disorders.  The Court noted the 
phrase "such symptoms as" by definition means "for 
example" or like or similar to."  See WEBSTER'S NEW WORLD 
DICTIONARY (3rd. coll.ed 1988) 1337.  The use of the term 
"such as " demonstrates that the symptoms after that phrase 
are not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Accordingly, any suggestion that the Board was 
required, in complying with regulation, to find the presence 
of all, most, or even some, of the enumerated symptoms is 
unsupported by reading of the plain language of the 
regulation.  The Court stated that if the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause occupational or social impairment equivalent to what 
would be caused by symptoms listed in the diagnostic code, 
the appropriate, equivalent rating will assigned.  

The evidence demonstrates the veteran has symptoms of severe 
recurrent major depression which result in total occupational 
impairment.  Therefore the criteria for a 100 percent rating 
for major depression have been met. 


ORDER

An increased rating to 100 percent for major depression is 
granted, subject to regulations governing the award of 
monetary benefits.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


